EVANS, J.
This case sub judice is the contest of a claim of homestead exemption to certain lands lying in Autauga county, Ala. The claim; and contest arose from the fact that the contestants in this case filed a bill in equity in Autauga county against the claimant and certain other respondents to have a deed of conveyance of certain lands executed by claimant to his brothers and sister declared fraudulent and void as against the complainants in said bill, who were his creditors, and to have said lands sold to pay off certain judgments which said complainants held against the claimant here, the said Frank E. Pulsifer. Upon the final hearing of that ease on May 11, 1909, the court granted the relief as prayed for. In pursuance of said decree, the register in chancery advertised the lands thus decreed to be sold for sale on June 26, 1909. Thereupon the claimant here filed his petition in this case, and his claim of homestead exemptions in some of the lands decreed to be sold by the decree of date May 11, 1909. The respondents *646took an appeal to this court from the decree in the former case, under which these lands were decreed to be sold, and the decree was reversed, and the bill was dismissed. Such being the case, this contest becomes but a moot question.
The appeal is dismissed, at the cost of appellee.
Dowdell, C. J., and Anderson and Sayre, JJ., concur.